Case: 15-14808     Date Filed: 02/23/2017   Page: 1 of 4


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 15-14808
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 3:14-cr-00098-MCR-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RODNEY D. BUTLER,
a.k.a. Rodney Davenport,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (February 23, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Rodney Butler appeals his sentence of 300 months of imprisonment for

conspiring to distribute and possess with intent to distribute five kilograms or more
               Case: 15-14808     Date Filed: 02/23/2017    Page: 2 of 4


of a substance containing cocaine, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii), 846;

conspiring to use a telephone facility, id. §§ 843(b), 846; and conspiring to launder

money, 18 U.S.C. § 1956(a)(1)(A)(i), (h). Butler challenges the enhancements of

his sentence for being a leader or organizer of the conspiracy, United States

Sentencing Guidelines Manual § 3B1.1(a) (Nov. 2014), and engaging in a pattern

of criminal conduct for his livelihood, id. § 2D1.1(b)(15)(E). We affirm.

      The district court did not clearly err by enhancing Butler’s offense level for

being a leader or organizer. A defendant is subject to a four-level increase of his

base offense level if he “was an organizer or leader of a criminal activity that

involved five or more participants or was otherwise extensive.” Id. § 3B1.1(a).

Butler stipulated that he distributed large quantities of cocaine to Texas, Louisiana,

and Florida using six individuals whom he referred to as “his couriers,” and he

conceded during sentencing that he exercised control over two of those couriers.

See id. cmt. n.3 (“[T]he defendant must have been the organizer, leader, manager,

or supervisor of one or more other participants.”). Butler also admitted, by failing

to object to the facts in his presentence investigation report, see United States v.

Bennett, 472 F.3d 825, 832 (11th Cir. 2006), that he set the price for the cocaine he

dispensed, he obtained a larger share of the drug proceeds, and he instructed his

couriers where to conduct drug transactions and how to process the cocaine to

increase profits. See U.S.S.G. § 3B1.1 cmt. n.4. Butler argues that he had to direct


                                           2
              Case: 15-14808     Date Filed: 02/23/2017    Page: 3 of 4


or lead five or more participants, but section 3B1.1(a) requires that a defendant’s

offense “involve[] five or more participants,” id. § 3B1.1(a) (emphasis added), not

that he control all those participants. See United States v. Hall, 704 F.3d 1317,

1321 (11th Cir. 2013) (“[W]e apply traditional statutory construction rules to

interpret . . . a sentencing guideline enhancement” and “give[] the language its

‘ordinary or natural meaning.’”). Butler, who his couriers called “Captain,”

qualified as an organizer or leader of the conspiracy.

      The district court also did not clearly err by increasing Butler’s offense level

for supporting himself with the proceeds derived from his illegal drug activities.

Defendants who are leaders or organizers of a criminal activity face a two-level

enhancement if they “commit[] [their] offense as part of a pattern of criminal

conduct engaged in as a livelihood.” Id. § 2D1.1(b)(15)(E). Criminal conduct is

“engaged in as a livelihood” when the defendant derives income exceeding 2,000

times the federal minimum wage over a 12-month period and, during that time, the

unlawful activity is his primary occupation. Id. § 4B1.3 cmt. n.2. Butler does not

dispute that he received payments that grossly exceeded the applicable federal

minimum wage of $7.25, see 29 U.S.C. § 206. Although Butler owned a trucking

company, he did not file articles of incorporation until September 2013, more than

a year after the conspiracy commenced in January 2012. Between September 2013

and November 2014, Butler deposited more than $200,000 into his corporate bank


                                          3
              Case: 15-14808     Date Filed: 02/23/2017    Page: 4 of 4


account, yet he received only $15,315 in checks made payable to his trucking

company. The district court was entitled to find that Butler’s drug activities

constituted his primary occupation.

      We AFFIRM Butler’s sentence.




                                          4